Citation Nr: 0920077	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-17 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for migraine 
headaches for the period from July 1, 2006 and for a rating 
in excess of 10 percent for the period from December 11, 
2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her brother


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to June 30, 
2006.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The RO initially awarded entitlement to service connection 
for migraine headaches, assigning a noncompensable evaluation 
from July 1, 2006 and subsequently assigned a 10 percent 
rating effective from December 11, 2006, pursuant to an 
August 2008 rating.  The United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that where a claimant has filed a Notice of Disagreement 
(NOD) as to an RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
appeal.  Id.  Thus, the issue remains in appellate status.
  
In March 2009, the Veteran presented testimony before the 
undersigned Veterans Law Judge during a hearing at the RO; a 
transcript of that hearing is of record.   

Additional medical consultation and treatment records were 
received at the Veteran's hearing in March 2009 after the 
case had been certified to the Board by the agency of 
original jurisdiction (AOJ).  Although such evidence has not 
first been considered by the AOJ, the submission was 
accompanied by a waiver of referral to the AOJ.  38 C.F.R. 
§ 20.1304 (2008).  Consequently, a decision by the Board is 
not precluded.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The service-connected migraine headaches are essentially 
very frequent and  completely prostrating with prolonged 
attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for assignment of an initial 50 percent rating 
for migraine headaches have been approximated for the entire 
rating period since July 1, 2006.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.124a, 
Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence 
dated in February 2006, March 2007, and May 2008.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing the 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate the claim, and 
requested that the Veteran send in any evidence in her 
possession that would support the claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008). 

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the Veteran, she is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Background

The Veteran's claim was filed in March 2006, prior to her 
separation from service on June 30, 2006.  

She underwent a contract examination through QTC Medical 
Services (QTC) in March 2006.  Her documented history 
described migraines that had existed for 19 years.  She 
described unilateral and progressive retro-orbital attacks 
associated with nausea, occasional vomiting, photophobia and 
phonophobia.  Attacks were described as variable in severity.  
She reported being incapacitated and bedridden on average of 
twice a month on account of the migraines.  She also had 
headaches on average of 3 times per week, each lasting two 
days.  The examiner reported that she lost time from work 2 
times per month and noted various medications she was taking 
for the disorder.  Neurological examination was normal.  
Recurrent migraines were diagnosed based on medical record 
and prescribed medication.

The Veteran was afforded a VA examination in June 2008.  She 
described most of her headaches as prostrating.  The examiner 
assessed that the migraines had a significant effect on the 
Veteran's usual occupation.  Her employer separately reported 
that she missed 1/2 day work on March 13, 2008 and July 10, 
2008 and that she lost full days on August 7, 2008, August 
26, 2008, September 22, 2008 and October 24, 2008.  

The claims file reflects treatment records supporting that 
the Veteran consistently receives regular medical treatment 
for her migraine headaches to include the necessity of 
emergency room visits as well as additional outpatient 
treatment.  Her migraines are regularly described as 
medically resistant lasting several days.  

Analysis

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Migraine headaches are rated in accordance with 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  A 10 percent rating is 
warranted for characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A 30 percent 
rating is warranted for characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  A 50 percent rating is warranted for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Assignment of a 50 percent 
disability evaluation is the maximum schedular rating allowed 
under Diagnostic Code 8100.

The Veteran is considered competent to report the observable 
manifestations of his/her claimed disability.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears 
is capable of lay observation"); Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994) (lay testimony iterating knowledge and 
personal observations of witness are competent to prove that 
claimant exhibited certain symptoms at particular time 
following service).  Moreover, the Veteran in this case is 
additionally regarded as highly credible.  

The March 2006 QTC examination reported that the Veteran 
needed to stay in bed approximately twice a month to 
convalesce from her migraines.  She reported prostrating 
attacks at her June 2008 VA examination.  At her hearing 
before the undersigned, she reported migraine attacks that 
were prostrating on an average of twice a month.  The record 
also demonstrates that the Veteran has maintained her 
employment, and her employer has reported that she has lost 5 
days from work over the course of an 8 month period on 
account of her migraine headaches.  However, the Veteran also 
reported that her prostrating headaches frequently occurred 
on the weekend to the point where she might be laid up over 
the entire weekend.  

A 30 percent rating pursuant to Diagnostic Code 8100 
acknowledges prostrating headaches on average of once a 
month.  Giving full credence to the Veteran's report of her 
symptoms, she does have the characteristic prostrating 
attacks on a more frequent basis than that contemplated by 
the 30 percent rating and as consistently reported since the 
March 2006 QTC examination.  Therefore, the Board considers a 
30 percent rating is inadequate to recognize the severity of 
the disability at issue.  The Veteran has been able to 
maintain her employment, and, accordingly, her disorder does 
not fully produce severe economic inadaptability.  
Nevertheless, in consideration of the longitudinal record, 
the Board regards the evidence as more nearly approximating 
the 50 percent evaluation level since July 1, 2006.  

Consideration has been given to staged ratings (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, staged ratings are not 
indicated in the present case, as the Board finds that the 
weight of the credible evidence shows that the Veteran's 
service-connected migraine disorder is properly rated at the 
50 percent level since her separation.  The benefit of the 
doubt is resolved in her favor. 38 U.S.C.A. § 5107.

38 C.F.R. Section 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the Veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." Here, the 
disability picture presented in the record is adequately 
contemplated by the rating schedule. Neither marked 
interference with employment or frequent periods of 
hospitalization due to migraine headaches has been reported.  
Thus, there is no basis for consideration of an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
  

ORDER

Entitlement to a 50 percent evaluation for migraine headaches 
is granted, effective from the date of the Veteran's military 
separation, subject to the provisions governing the award of 
monetary benefits. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


